DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 5, 7, 9-17, and 19-23) in the reply filed on 06/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 10-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472).
Regarding claims 1, 19, and 20, Zhamu teaches production of graphene-encapsulated electrode active material particles for battery applications comprising:
particles of electrode active material may be an anode active material including silicon (para 0060); 
particles of the electrode active material containing particles pre-coated with a coating layer of a conductive material including a conductive polymer (para 0056);
the electrode active material have a diameter of 10 nm to 20 µm (para 0068);
a shell of graphene (Fig. 2) having a few-layer graphene having no greater than 10 graphene planes (para 0071); a graphene sheet or platelet having a thickness of 100 nm or less (para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited thicknesses and diameters because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 10, Zhamu teaches d002 = 0.335 (para 0030) and include pristine graphene (para 0027).
Regarding claim 11, Zhamu teaches if not pristine, the graphene may be slightly oxidized (i.e., GO) (para 0027).
Regarding claim 12, Zhamu teaches steps (i) thorough (iii) (para 0049-0052; Fig. 2 and 3).
Regarding claim 13, instant claim is proviso upon limitation milling media not required by the independent claim; therefore, the limitations of instant claims do not come into force. Claim 12 recites the milling balls or beads are “optional”.
Regarding claim 14, Zhamu teaches method energy impacting apparatus may be include various mills including a planetary ball mill (para 0070).
Regarding claim 15, Zhamu teaches the graphitic material may be selected from natural graphite (para 0069).
Regarding claim 16, Zhamu teaches the procedure of operating the energy impacting apparatus may be conducted in a continuous manner using a continuous energy impacting device (para 0070).
Regarding claim 17, Zhamu teaches pre-lithiated active material containing 0.1% to 30% by weight lithium (para 0055). 
Regarding claim 22, Zhamu teaches the electrode active material particles include powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 20 µm (para 0068). See MPEP 2144.05.
Regarding claim 23.
Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) in view of Zhamu et al. (US 2017/0288211) (Zhamu ‘211).
Regarding claim 3, Zhamu teaches conductive polymer but fails to teach express examples.
Zhamu ‘211, directed to an elastomer-encapsulated anode active material for lithium batteries, teaches conductive particles include polyaniline, polypyrrole, and polythiophene (para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art, and, in this case the same inventor, for an express teaching of a conducting polymer with may be used in a lithium battery.
Regarding claim 7, Zhamu ‘211 teaches encapsulating methods include pan-coating, air-suspension coating, centrifugal extrusion, vibration nozzle, and spray-drying methods (para 0072).
Regarding claim 9, Zhamu ‘211 teaches spray drying (para 0106).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) in view of Bao et al. (US 2014/0045065).
Regarding claims 3 and 5, Zhamu teaches conductive polymer but fails to teach express examples.
Bao, directed to lithium ion batteries having nanoparticles in a conductive polymer matrix, teaches dried polyaniline hydrogel (para 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of a conducting polymer with may be used in .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0338472) in view of Ge et al. (Nanotechnology 24 (2013)).
Regarding claim 21, Zhamu does not teach anode active material particles are porous.
Ge, directed to porous silicon for lithium-ion battery anodes, teaches using porous silicon (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use porous anode active material particles because porous silicon addressed both the intrinsic huge volume change must be accommodated during charge and discharge to prevent material from pulverization; and the low diffusion rate of lithium in Si must be overcome to improve the high-rate performance (Conclusion and outlook).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11, 15, 17, 19-21, and 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10, 11, 13, 14, 17, 18, 25, and 26 of copending Application No. 16/380,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant method makes the claimed multi-functional particulates in the conflicting application where the core is a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723